Election/Restrictions
RE: Davis
1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claim 2, drawn to a method of using the sites or regions identified in step k of claim 1 to produce a medication, classified in G01N33/574.
II.	Claims 3 in part, 4, 7 and 12, drawn to a method of treating a subject who has cancer, comprising administering to said subject a 10therapeutically effective amount of a pharmaceutical composition comprising an isolated antibody, classified in A61K39/395.
III.	Claims 3 in part, drawn to a method of treating a subject who has cancer, comprising administering to said subject a 10therapeutically effective amount of a pharmaceutical composition comprising a therapeutic agent which is not an antibody (such as an antigen), classified in A61K38/00.
IV.	Claims 8-10, drawn to a method of detecting B cells which generate antibodies against the cancer cells in the subject who has cancer, classified in G01N33/56972.
V. 	Claim 11, drawn to a method of treating a subject who has cancer, comprising administering to said subject a therapeutically effective amount of the B cells, classified in A61K35/17.

2.	Claims 1, 5 and 6 are linking claims which link Groups I and IV together. Linking claims 1, 5 and 6 would be examined if either of Groups I or IV is elected.
. 

3.	The inventions are independent or distinct, each from the other because:
The inventions of Groups I-V are distinct methods which differ at least in objectives, method steps, and products used.  Each group comprises distinct steps and utilizes different products which demonstrate that each method has different mode of operation.  Each invention further performs this function using structurally and functionally divergent material. For invention I and IV, an immune checkpoint inhibition treatment is administered. For invention II, an antibody is administered. For invention III, a non-antibody agent such as an antigen is administered. For intention V, B cells are administered. Invention I and IV further differ from each other in that each method further comprises different steps. Invention I comprises a step of producing a 
	Furthermore, the distinct steps and products require separate and distinct searches. The inventions of Groups I-V have a separate status in the art as shown by their different classifications. Moreover, the searches for Groups I-V are not coextensive. Groups I and IV require a search for immune checkpoint inhibition, which is not required by other groups. Group II requires a search for administration of an antibody, which is not required by other groups. Group III requires a search for administration of non-antibody agent, which is not required by other groups. Group V requires a search for administration of B cells, which is not required by other groups. Furthermore, Group I requires a search for producing a medication, which is not required by Group IV. Group IV requires a search for detection of B cells, which is not required by Group I. As such, it would be burdensome to search the inventions of Groups I-V together.  

4.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

5.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SANG/Primary Examiner, Art Unit 1643